Appeal from a judgment of the Supreme Court (Ellison, J.), entered October 1, 1996 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination by respondent Commissioner of Correctional Services denying petitioner’s request under the Freedom of Information Law for copies of certain documents.
Petitioner, a prison inmate, was transferred to a different correctional facility after sending a letter to the daughter of a facility employee, soliciting a personal relationship. Invoking the Freedom of Information Law (Public Officers Law art 6), petitioner requested copies of all institutional records relating to his transfer. This request was denied and the CPLR article 78 proceeding which followed was dismissed on the ground that the requested records were subject to the exemption from disclosure of documents containing information that might endanger an individual’s life or safety (see, Public Officers Law § 87 [2] [f]). Respondents have made a sufficient showing that disclosure of the documents would pose the above-cited risk of harm (see, Matter of Stronza v Hoke, 148 AD2d 900, lv denied 74 NY2d 611). Petitioner’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, *606JJ., concur. Ordered that the judgment is affirmed, without costs.